Citation Nr: 1434430	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran had active service from June 1975 to December 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran previously requested a hearing before the Board; he subsequently withdrew the request in March 2010. 

The matters were previously before the Board in January 2013.  At that time, the Board denied the claim of service connection for a bilateral knee disorder.  The same decision remanded the claims for bilateral hearing loss, tinnitus, and low back pain to the RO for further development and adjudication.  The Veteran appealed the denial of his claim for a bilateral knee disorder to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the January 2013 Board denial of the claim for a bilateral knee disorder and remanded the matter to the Board for further proceedings consistent with the Joint Motion for Partial Remand.  The claims pertaining to bilateral hearing loss, tinnitus, and low back pain were remanded by the Board in the January 2013 and thus, were not on appeal before the Court.

In March 2013, the RO awarded service-connection for bilateral hearing loss and tinnitus; consequently there no longer remain claims in controversy.  

The claim of service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's low back disability is due to events in active service; degenerative changes of the lumbar spine were not diagnosed within one year following the Veteran's discharge from active service in December 1988.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in December 2007.  

VA has obtained service treatment records, assisted the Veteran in obtaining post-service evidence, and afforded the Veteran VA examination.  The Veteran has submitted lay statements on his behalf.  The Veteran was also afforded the opportunity to give testimony before the Board, which he declined.   

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran claims that he injured his low back in service, to include from hard landings during training, parachute jumps, wearing full combat equipment on his back during long hikes, running obstacle courses, and recurring field exercises.  He indicated he never complained about his back during service, but his back gradually worsen in approximately 2002.  See statements received in December 2007 and July 2009.    

X-rays dated in 2013 (upon VA examination) revealed degenerative changes at L3-4, which is clearly outside the one-year presumptive period for arthritis.  38 C.F.R. § 3.307, 3.309.  Previous x-rays dated in February 2003 showed spondylolysis left L5 pars interarticularis.  He has also been variously diagnosed with chronic low back pain and sacroilitis.  Thus, the question of whether the Veteran has a current back disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

First, the Board shall discuss service incurrence.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records show the Veteran was treated for low back pain with urinary symptoms in January 1977.  A urinary tract infection was thought possible.  He was treated with antibiotics.  In September 1981, he complained of upper and lower back pain, but did not recall any trauma.  He was given medication and told to return if the symptoms continued.  There were no further back complaints during service.  The Board notes that the Veteran denied recurrent back pain on reports of medical history dated in April 1973, March 1979, November 1979, April 1987, and September 1988.  The September 1988 separation examination, as well as multiple prior examinations dated in 1976, 1979,1983, and 1987, was all negative for complaints or diagnosis of a low back disability.  Thus, a chronic back disability, to include arthritis, was not established during service.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

At this juncture, the Board would note that lay statements submitted on the Veteran's behalf in July 2009 were considered as they indicated the Veteran complained of back pain after running in service; however, these statements are  contrary to the contemporaneous medical evidence delineated above wherein the Veteran repeatedly denied recurrent back pain and made no such complaints after 1981.   Thus, the are not deemed credible or probative of the matter on appeal. 

Moreover, despite his statements to the contrary, continuous symptoms have not been shown since service in the objective medical evidence.  The first post-service complaints pertaining to the back are dated in 2003, some fifteen years after service.  This long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

While competent evidence indicates that the Veteran has a current low back disability, no medical evidence links the current disorder to service.  Notably, the March 2013 VA examiner opined the claimed low back condition was less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner reasoned that there was no chronic condition establish during active duty (defined as lasting three or more months). The examiner noted that one incident of back pain was related to muscle pain in 1981 (prior episode was related to urinary symptoms).  The examiner noted there were no follow up treatment records indicating continued back pain in service.  The examiner further indicated that the Veteran denied recurrent back pain on multiple examinations in service and that complaints of back pain were not documented until many years after service (in 2003.)  

In sum, a chronic low back disability was not diagnosed during service or for many years thereafter.  The competent evidence does not establish a link between a back condition and active duty service.  Thus, the Board finds service connection for a  low back disability is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

ORDER

Entitlement to service connection for a low back disability is denied. 


REMAND

As noted in the Introduction, the Board previously denied the claim for a bilateral knee disorder, which the Veteran appealed to the Court.  The Court vacated the January 2013 denial of the claim for a bilateral knee disorder and remanded the matter to the Board for further proceedings consistent with the Joint Motion for Partial Remand.  Specifically, the Court found that given lay statements, submitted by the Veteran after the June 2008 VA examination report was completed, could potentially establish that the Veteran had a knee condition in service and the examiner's finding prior to the submission of this evidence that there was lack of documentation of injuries to the knee in service, the Board should have remanded the claim in order for the examiner to consider such evidence and prepare an addendum opinion. 

Consequently, pursuant to Joint Motion, the matter is remanded as directed to obtain an addendum opinion to determine whether such lay evidence would change the VA medical opinion previously rendered in June 2008.

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who rendered the June 2008 VA opinion, if available, otherwise the opinion must be provided by a similarly qualified provider.  Ask the examiner to review the lay statements submitted on behalf of the Veteran in July 2009 (e.g. Veteran suffered knee pain while in service, wore a knee brace in service, developed a limp in service, and had to wrap his knees before running in service) and provide an addendum opinion as to whether the lay evidence would change the opinion previously rendered.  Specifically, whether it is at least as likely as not (a 50 percent probability or greater) that a chronic knee condition was established while the Veteran was on active duty and if so, is the current bilateral patellofemoral pain syndrome related to such chronic condition.  Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his  representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


